Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments, see Remarks, pages 5-10, filed September 13, 2021, with respect to claims 1-9 have been fully considered and are persuasive.  The rejection of claims 1-9 has been withdrawn. 



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Authorization for this examiner’s amendment was given in an interview with Jesse Bucholtz on November 17, 2021 and on November 19, 2021.
The application has been amended as follows: 
Claim 1 has been amended as follows:
1.            A machine learning system comprising:
         a sensor having a plurality of elements arranged in a two-dimensional array, and
configured to output a plurality of output values corresponding to input to the plurality of
elements in time series;
         a machine learning unit configured to input data sets each including the plurality of output values in time series output from the sensor and to estimate whether a user who uses an information processing apparatus is present;
         a user interface configured to receive an operation by a user; and
         a controller including a processor and a memory, and configured to cause the machine learning unit to learn with a plurality of training data sets including a plurality of output values in time series output from the sensor and labels, each of the labels being added in association with a corresponding output value among the plurality of output values, based on presence or absence of an operation received by the user interface at a time at which the corresponding output value is output.











Allowable Subject Matter

Claims 1-9, 18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            
       With regards to independent claim 1, the closest prior art of U.S. Patent No. 5822077 to Sasaki discloses a machine learning system comprising (column 24, lines 1-34; Fig. 26 shows neural network 21 for learning whether or not object will use the image forming apparatus):
       a sensor having a plurality of elements, and configured to output a plurality of output values corresponding to input to the plurality of elements in time series (column 11, lines 37-60; column 14, lines 33-57; column 15, lines 24-44; the recognition unit 3  including distance sensor 6 has plurality of input elements labeled #1 to #19; column 16, lines 26-59; column 17, lines  35-57; column 18, lines 25-48; when the distance sensors 6 detects an object, the detected output value of the elements #1-#19 are subtracted from reference value to determine the distance of the object, the direction angle and also the speed; the distance of the object, the direction angle and also the speed are plurality of output data sets that define the trajectory as shown in Fig. 17 as time series data output sets based on the inputted data to the sensors 6 including elements #1-#19; column 13, lines 10-30; parameter extraction unit 8 generates these output data sets);
       a machine learning unit configured to input data sets each including the plurality of output values in time series output from the sensor and to estimate whether a user who uses the information processing apparatus is present (column 22, lines 39-67; column 23, lines 1-15; column 24, lines 10-33, 34-47; the time-series trajectory information output based on sensed data from the distance sensor 6 is used by the neural network 21 (machine learning unit) to make estimation of whether the user will use the image forming apparatus (present); neural network 21 learns initially based on actual result);
       a user interface configured to receive an operation by a user (column 4, lines 43-57; column 26, lines 9-20; input display unit for user interface); and 
       a controller including a processor and a memory (column 13, lines 54-60; control unit 11; column 14, lines 4-11; storing unit (memory) includes ROM storing programs for controlling), and configured to cause the machine learning unit to learn with a plurality of training data sets each including a plurality of output values in time series output from the sensor (column 23, lines 1-5, 21-51; column 24, lines 12-34; the neural network 21 learns during experiment using trajectory information (pattern data) output from the sensors 6 based on inputted data to the sensors 6; the trajectory information is time-series data sets as shown in Fig. 17). 
However Sasaki fails to discloses “the controller including a processor and a memory, and configured to cause the machine learning unit to learn with a plurality of training data sets each including a plurality of output values in time series output from the sensor and labels” because Sasaki does not disclose using 
Further as stated on bottom of page 7 of the Remarks, Sasaki fails to discloses using a two-dimensional array sensor having associated plurality of output values based on input to the plurality of elements as claimed in claim 1.  




       US Patent No. 10318890 to Kravets discloses wherein the controller (column 16, lines 10-15; processor) is configured to cause the machine learning unit to learn with a plurality of training data sets (column 3, lines 6-10; column 11, lines 2-5; label and sensor data is training datasets; column 11, lines 31-40; trainer 340 and neural network 350 comprise machine learning unit; column 13, lines 35-67; column 14, lines 1-31, 50-55; trainer 340/neural network 350 are trained using training data sets at different timestamps (plural) corresponding to steps 510/520 550/560) each including a plurality of output values in time series output from the sensor and labels for the plurality of output values (column 13, lines 62-67; column 14, lines 1-11, 20-67; column 15, lines 1-30; column 16, lines 41-56; column 17, lines 20-37; sensor data includes plurality of output values related to motion type, motion zone (location) and other information such as direction of motion for each series of timestamps (time series) provided by sensor device; a corresponding label 310b is provided by the mobile device at 
 However Kravets fails to discloses using a two-dimensional array sensor having associated plurality of output values based on input to the plurality of elements as claimed in claim 1. Further as stated in the Remarks, page 8, middle paragraph, the labels used in Kravets are of different type such as those used in motion detection system and in a supervised learning system which contrast from “training data sets including a plurality of output values in time series output from the sensor and labels, each of the labels being added in association with a corresponding output value among the plurality of output values, based on presence or absence of an operation received by the user interface at a time at which the corresponding output value is output” as disclosed in claim 1.
        

       “Machine Learning to Automatically Lock Device Screen at Opportune Time Inventors” to Price et al discloses estimation of user interaction with portable device to determine whether to lock the screen based on input data and also teaches training using device usage data and label that indicate interaction by user information (page 27, Fig. 5). However this training is based on device usage data and the estimation is to estimate user going from a using state to non-using state which is contrast to the present claim 1 which is to estimate a user who is going to use the information processing apparatus and wherein the training in claim 1 is with a plurality of training data sets including a plurality of output values in time series output from the sensor and labels, each of the labels being added in association with a corresponding output value among the plurality of output values, based on presence or absence of an operation received by the user interface at a time at which the corresponding output value is output.


       US Patent Application Publication Pub. No. US 20140029037 to Oyoshi discloses labels added based on presence or absence of an operation received by the user interface (paragraph 70-74, 82; see Fig. 13 showing time-series data having operation “Labels” added for each sensed values; operation label “performed” means presence of the user performing the operation on the interface 204; learning using the table of Fig. 13).   However Oyoshi fails to discloses using a two-dimensional array sensor having associated plurality of output values based on input to the plurality of elements as claimed in claim 1.  Further as stated on bottom of page 7 to top of page 8 of the Remarks, Oyoshi determines threshold value based on sensed values and labels for the estimation of whether user is going to use the information processing apparatus and does NOT train the system. As stated on top of page 8 of Remarks, Oyoshi fails to discloses a machine learning unit that learns using training data sets wherein the “training data sets including a plurality of output values in time series output from the sensor and labels, each of the labels being added in association with a corresponding output value among the plurality of output values, based on presence or absence of an operation received by the user interface at a time at which the corresponding output value is output” as disclosed in claim 1.



          In addition to the teachings of the claim 1 as a whole, the closest prior art of record failed to teach or suggest, 
          “a sensor having a plurality of elements arranged in a two-dimensional array, and configured to output a plurality of output values corresponding to input to the plurality of elements in time series;
            a machine learning unit configured to input data sets each including the plurality of output values in time series output from the sensor and to estimate whether a user who uses an information processing apparatus is present;
            the controller configured to cause the machine learning unit to learn with a plurality of training data sets including a plurality of output values in time series output from the sensor and labels, each of the labels being added in association with a corresponding output value among the plurality of output values, based on presence or absence of an operation received by the user interface at a time at which the corresponding output value is output”

          Therefore, claims 2-9, 18 are allowable for depending on claim 1.




Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
       “Machine Learning to Automatically Lock Device Screen at Opportune Time Inventors” to Price et al discloses estimation of user interaction with portable device to determine whether to lock the screen based on input data and also teaches training using device usage data and label that indicate interaction by user information (page 27, Fig. 5)





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
<http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

11/19/2021